Appeal from a judgment of the Supreme Court, New York County (Luis M. Ñeco, J.), rendered on May 27, 1983, convicting defendant, upon his plea of guilty, of burglary in the second degree and sentencing him as a predicate felony offender to an indeterminate term of impris*270onment of from 3 Vi to 7 years held in abeyance pending confirmation from defense counsel that he has furnished defendant with a copy of his brief in accordance with People v Saunders (52 AD2d 833) and Anders v California (386 US 738). In partial compliance with those cases, counsel has advised this court that there are no nonfrivolous issues to be raised on defendant’s behalf in connection with the taking of his plea of guilty resulting in his conviction. However, we must hold the matter undetermined pending proof that defendant has received a copy of this Anders-Saunders brief and that he does not desire to file a pro se brief on his own behalf. Concur— Sandler, J. P., Carro, Kassal and Ellerin, JJ.